Citation Nr: 0930215	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-19 722	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling, to 
include any additional applicable ratings.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling to 
include any additional applicable ratings.

3.  Entitlement to service connection for a low back 
disability with spinal stenosis, to include as secondary to 
the service-connected bilateral knee disability.

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to the service-connected 
bilateral knee disability.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from May 1950 to April 
1955.  He died on October [redacted], 2008.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing before a hearing officer at the RO was conducted in 
July 2004.  In August 2005, the Veteran testified at a 
hearing at the RO before the undersigned.  The Board remanded 
the claim to the RO in February 2006 for further development 
and consideration.

In a June 2007 decision, the Board denied the claims.  The 
Veteran entered a timely appeal to the United States Court of 
Veterans Appeals (Court).  By Order dated in March 2009, the 
Court vacated the Board's June 2007 decision and dismissed 
the appeal for lack of jurisdiction due to the death of the 
appellant. 
FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1950 to April 1955. 

2.  In March 2009, the Board was notified by the Court that 
the appellant died on October [redacted], 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  





ORDER

The appeal is dismissed.






		
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


